Motion for leave to appeal to the Appellate Division granted. Stay granted on condition that, within five days after entry of the order hereon, appellant shall duly file and serve his notice of appeal and shall deposit with the clerk of the Municipal Court the amount of the rent due and the amount of rent to become due up to October 1, 1957, together with a stipulation to permit the landlord to accept such sums without prejudice to its position, and on the further condition that appellant be ready to argue or submit the appeal at the September Term, beginning Wednesday, September 11 (for which term the appeal is ordered to be placed on the calendar); otherwise, stay denied, without costs. Permission is granted to the State -Rent Commission to file a brief amicus curia. The appeal may be prosecuted on the original papers and on typewritten briefs. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.